DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:
Claims 1-40 have been cancelled by preliminary amendment filed 05/17/2022.
Claims 41-50 are currently pending and considered below.

Priority
This application is a Continuation of prior filed US Application 16/028,931, filed on 07/06/2018 and issued as US Patent No. 10,918,925 on 02/16/2021, which claims the benefit of US Provisional Application No. 62/529,315, filed on 07/06/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2021 and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable support element of claim 41 and wherein no part of the system for adjusting an incline of the climbing wall extends forward of the front surface of the base unit of claim 44 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the term “comprises” in line 2 should read --includes-- and the term “comprise” in line 10 should read --include-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the claim limitation of “an adjustable support element” of claim 41 and for the claim limitation of “wherein no part of the system for adjusting an incline of the climbing wall extends forward of the front surface of the base unit” of claim 44.

Claim Objections
Claims 44 and 48 are objected to because of the following informalities:  
Claim 44, lines 2-3, “an incline” should read --the incline--
Claim 48, lines 1-2, one instance of “wherein” should be deleted
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An adjustable support element” - claim 41
Generic placeholder “element”, coupled with functional language “adjustable support” and “configured to adjust the incline of the climbing wall”
No recitation of sufficient structure to perform the recited function and no preceding structural modifier
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 44 recites the limitation “wherein no part of the system for adjusting an incline of the climbing wall extends forward of the front surface of the base unit” in lines 2-3. However, as it is unclear what structure Applicant is intending to refer to with the claim limitation of “an adjustable support element” of the system in claim 1 (see 35 U.S.C. 112(b) rejection below), it is unclear if Applicant has provided adequate support in the written disclosure for the limitation of claim 44. Additionally, the figures do not appear to provide support for the above limitation at all inclined positions. Specifically, with reference to Figs. 1, 4, and 6, it appears that when in an inclined position, some elements of the climbing wall (outer unit 25 of upper unit 22, connecting end of actuator 23 to frame 14) that adjust the incline of the climbing wall are positioned forward of the front surface of the base unit.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an adjustable support element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define what structure or structures constitute the claimed adjustable support element to perform the function of adjusting the incline of the climbing wall. Also see Drawing Objection and Specification Objection above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 41 and 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahm (Foreign Patent Publication DE202007014591U1, cited by Applicant in IDS filed 08/04/2021).
Regarding independent claim 41, Dahm discloses an adjustable-incline climbing wall assembly (Figs. 1-3) comprising:
A climbing wall comprising:
One or more climbing panels (climbing surface 1) configured to receive a plurality of climbing grips (grip elements 2) to provide a climbing surface, and
A wall frame (supporting wall 3) supporting the one or more climbing panels; and
A system for adjusting an incline of the climbing wall, the system comprising:
A base unit (attachment 6) configured to support the climbing wall in an elevated position relative to a ground surface,
An adjustable support element (insomuch as Applicant has shown or defined an adjustable support element, Dahm discloses the same with the motor-transmission combination 10, winch 11, cable 8, deflectors 9) configured to adjust an incline of the climbing wall so that the climbing wall may be positioned at a plurality of incline angles within a permitted range (see Figs. 1-3), wherein the adjustable support element is coupled to both the climbing wall and a support wall (in the broadest reasonable interpretation, scaffold 7 constitutes a support wall, cables 8 coupled to scaffold 7 via deflectors 9; see Fig. 3, first paragraph of page 17);
Wherein the lower edge of the climbing wall is hingedly connected to a top of the base unit (at pivotable joint 14); and
Wherein the adjustable-incline climbing wall assembly is configured so that forces placed on the climbing wall during use in an inclined position are transferred at least partially into the support wall (via cables 8 of adjustable support element).

    PNG
    media_image1.png
    728
    576
    media_image1.png
    Greyscale

	Regarding claim 44, Dahm further discloses wherein the base unit (60) comprises a front surface (see Fig. 3), and wherein no part of the system for adjusting an incline of the climbing wall extends forward of the front surface of the base unit (insomuch as Applicant has shown no part of the system for adjusting an incline of the climbing wall extending forward of the front surface of the base unit, Dahm shows the same; see 35 U.S.C. 112(a) rejection above).
	Regarding claim 45, Dahm further discloses in which the system is configured for the incline of the climbing wall to be automatically adjusted (see first paragraph of page 17, “An automatic adjustment of the climbing surface 1 in the inclination can be done by an electric motor”).

Claims 41, 44, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Haenens (Foreign Patent Publication BE905390A, cited by Applicant in IDS filed 08/04/2021).
Regarding independent claim 41, D’Haenens discloses an adjustable-incline climbing wall assembly (Figs. 1-3), comprising:
A climbing wall comprising:
One or more climbing panels (lower panel 1) configured to receive a plurality of climbing grips to provide a climbing surface (page 15, “To this end, the climbing device comprises at least one essentially solid panel having an adjustable tilt surface and gripping members to enable it to grip onto said panel”), and
A wall frame (6) supporting the one or more climbing panels; and
A system for adjusting an incline of the climbing wall, the system comprising:
A base unit (annotated Fig. 3) configured to support the climbing wall in a raised position relative to a ground surface (see Fig. 3),
An adjustable support element (insomuch as Applicant has shown or defined an adjustable support element, D’Haenens discloses the same with bar 3 and slide 4) configured to adjust the incline of the climbing wall so that the climbing wall may be positioned at a plurality of incline angles within a permitted range (see Figs. 1-3), wherein the adjustable support element is coupled to both the climbing wall and a support wall (in the broadest reasonable interpretation, vertical slide 5 constitutes a support wall; also see page 17, “If there is no wall or support structure, the vertical slide 5 can rest against a base for fixing to the ground, not shown in the figure”);
Wherein the lower edge of the climbing wall is hingedly connected to a top of the base unit (see Figs. 1-3); and
Wherein the adjustable-incline climbing wall assembly is configured so that forces placed on the climbing wall during use in an inclined position are transferred at least partially into the support wall (via bar 3).

    PNG
    media_image2.png
    785
    483
    media_image2.png
    Greyscale

	Regarding claim 44, D’Haenens further discloses wherein the base unit comprises a front surface (see front surface of base unit in Fig. 3), and wherein no part of the system for adjusting an incline of the climbing wall extends forward of the front surface of the base unit (insomuch as Applicant has shown no part of the system for adjusting an incline of the climbing wall extending forward of the front surface of the base unit, D’Haenens shows the same; see 35 U.S.C. 112(a) rejection above).
	Regarding claim 46, D’Haenens further discloses in which the system is configured for the incline of the climbing wall to be manually adjusted (via adjustment of slide 4; see page 19).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-43 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Dahm (Foreign Patent Publication DE202007014591U1, cited by Applicant in IDS filed 08/04/2021).
Dahm teaches the invention as substantially claimed, see above.
Regarding claims 42-43, Dahm teaches wherein the base unit comprises a front surface (see Fig. 3, front surface of attachment 6), and teaches wherein the front surface of the base unit is located a distance from the support wall (7), but does not necessarily teach wherein the front surface of the base unit is located less than three feet from the support wall (claim 42), or wherein the front surface of the base unit is located two feet or less from the support wall (claim 43). However, it would have been obvious to one of ordinary skill in the art to modify the relative dimensions of the base unit such that the front surface of the base unit is located less than three feet from the support wall or two feet or less from the support wall as an obvious matter of design choice to provide a suitably sized base unit where the front surface is located a desired distance from the support wall, and as such a modification would have involved a mere change in size of a component and a device having the claimed relative dimensions would not perform differently than the prior art device. Absent criticality, a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 Section IV., Subsection A.
Regarding claims 49-50, Dahm teaches wherein the top of the base unit (6) to which the lower edge of the climbing wall (2, 3) is hingedly attached is at a distance above the ground surface (see Fig. 3), but does not necessarily teach wherein the top of the base unit to which the lower edge of the climbing wall is hingedly attached is at least 12 inches above the ground surface (claim 49), or wherein the top of the base unit to which the lower edge of the climbing wall is hingedly attached is between 20 and 40 inches above the ground surface (claim 50). However, it would have been obvious to one of ordinary skill in the art to modify the relative dimensions of the base unit such that the top of the base unit to which the lower edge of the climbing wall is hingedly attached is at least 12 inches above the ground surface, or between 20 and 40 inches above the ground surface, as an obvious matter of design choice to provide a suitably sized base unit for hingedly supporting the climbing wall in a raised position relative to the ground surface, and as such a modification would have involved a mere change in size of a component and a device having the claimed relative dimensions would not perform differently than the prior art device. Absent criticality, a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 Section IV., Subsection A.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dahm (Foreign Patent Publication DE202007014591U1, cited by Applicant in IDS filed 08/04/2021) and further in view of Barbafieri et al. (Foreign Patent Publication FR2744638A1, original and translation provided).
Dahm teaches the invention as substantially claimed, see above.
Regarding claim 47, Dahm teaches wherein the base unit comprises a front surface (see Fig. 3, front surface of attachment 6), but does not necessarily teach wherein the front surface has the same appearance as the climbing surface (2).
Barbafieri et al. teaches an adjustable-incline climbing wall assembly (embodiment of Fig. 2) comprising a climbing surface (11) and a base unit (9) having a front surface that has the same appearance as the climbing surface (see Fig. 2, paragraph 130).

    PNG
    media_image3.png
    713
    409
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the front surface of the base unit to have the same appearance as the climbing surface, as is similarly taught by Barbafieri et al., for the purpose of providing an additional climbing surface for a user to perform exercises with.
Regarding claim 48, Dahm teaches wherein the base unit comprises a front surface (see Fig. 3, front surface of attachment 6), but does not necessarily teach wherein the front surface comprises one or more climbing grips.
Barbafieri et al. teaches an adjustable-incline climbing wall assembly (embodiment of Fig. 2) comprising a base unit (9) having a front surface that comprises one or more climbing grips (see Fig. 2, paragraph 130).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the front surface of the base unit to have the same appearance as the climbing surface, as is similarly taught by Barbafieri et al., for the purpose of providing an additional climbing surface for a user to perform exercises with.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784